DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hangartner (US 2007/0133739 A1).


Regarding claims 1 and 7, Hangartner discloses a bone density measurement system (Figs.2 and 3), including:
a) a plurality of reference bodies 21, whose equivalent values of bone density each are given (par.0040) for bone density measurement;
b) a photographing device (Fig.2) for simultaneously photographing an x-ray image of a bone portion 30 and an x-ray image of the plurality of reference bodies 21; and
c) a bone density measurement device (par.0037) including:
d) a display configured to display an x-ray image 23 relating to a photographed bone portion 30 and the plurality of reference bodies 21 on an identical screen (Fig.3);
e) a reference body density measurement unit configured to measure density of the x-ray image of the displayed plurality of reference bodies 21 (par.0037 and 0042);
f) a bone portion density measurement unit configured to measure density of the x-ray image of the bone portion 30 (par.0037 and 0042); and
g) a bone density calculation unit configured to calculate bone density of the bone portion by gaining a relation between the plurality of x-ray image densities of the plurality of reference bodies and each corresponding bone density (each x-ray image density of each reference body in the image has a corresponding equivalent bone density, expressed in mm of copper: par.0040), by making an amendment to the relation to obtain an amended relation expressed by a linear regression line between the plurality of x-ray image densities of the plurality of reference bodies and each corresponding bone density (calibration curve applied to the x-ray image densities of the reference bodies, par.0040), and by referring to the amended relation expressed by the linear regression line and the x-ray image density of the bone portion (last sentence of par.0040).

With respect to claims 4 and 10, Hangartner further discloses that each of the plurality of reference bodies 21 includes a sample from which three levels of image density can be obtained (Fig.1C), and where the bone density calculation unit calculates bone density using the three levels of image density (pars.0027-0028 and 0037).

With respect to claim 12, Hangartner further discloses a photographing aid device (Fig.2) configured to hold each of the plurality of reference bodies to simultaneously photograph each of the plurality of reference bodies and the bone portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hangartner, as applied to claims 1 and 7 above, in view of Lee (US 8,007,171 B2).

With respect to claims 5 and 11, Hangartner further discloses a case for housing the plurality of reference bodies 21 (Figs.1B and 2).
Hangartner does not specifically disclose that detection of each of the plurality of reference bodies is started by reading a marker attached to the case for housing the plurality of reference bodies.
Lee discloses a marker 241 and 242 mounted to the case housing the reference body 240 in order to ensure proper alignment such that the reference body is properly aligned to the x-ray source for accurate bone density measurements (col.6, lines 4-18).  Since the marker and the reference bodies are both visible in the image, the reading of each is essentially simultaneous.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Hangartner to include a marker attached to the case housing the plurality of reference bodies, as suggested by Lee, in order to optimize alignment for improving the precision of the bone density measurements.

With respect to claim 6, Hangartner further discloses a reference body region of interest setting unit configured to set a region of interest of the reference body (par.0036; Fig.3).



Claim 2, 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hangartner, as applied to claims 1 and 7 above, in view of Lang (US 2003/0063704 A1).

With respect to claims 2 and 8, Hangartner does not specifically disclose that the reference body has a composition close to that of a tooth.  However, Hangartner does teach that the reference body be made of materials that approximate the equivalent absorption of biological tissues, such as acrylics for soft tissues and aluminum or copper for bone (par.0029).
Lang teaches the practice of providing an alternative bone equivalent for a reference body 104 for simultaneous imaging of the reference body and a tooth (Fig.11).  Specifically, the composition closer matches the composition of a tooth, including a calcium phosphate powder (par.0117).  In this manner, a more precise bone density measurement may be achieved since the composition and microstructure, and thus the interactions with x-rays, will be nearly identical to that of the actual bone.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Hangartner to have the composition of the reference body be close to that of a tooth, as taught by Lang, in order to provide as close to an ideal reference analog as possible for maximum precision of the resulting bone density measurements.

With respect to claims 3 and 9, Hangartner and Lang do not specifically disclose that the reference body is composed of hydroxyapatite, or homologs thereof, mixed with graphite at different ratios.
However, Lang does teach the use of calcium phosphate, the primary constituent of hydroxyapatite, mixed with a carbon-based compound, paraffin, in order to establish the desired density ratios for the reference body (par.0117).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for Hangartner to use hydroxyapatite or homolog mixed with carbon, as a functional equivalent substitution for the calcium phosphate powder and paraffin mixture taught by Lang, with a reasonable expectation of success, as understood by one of ordinary skill in the art.

Response to Arguments
Applicant's arguments with respect to claims 1 and 7 have been fully considered but they are not persuasive.  Applicants argue that Hangartner does not disclose amending the relation of the x-ray image density of the plurality of reference bodies and each corresponding bone density by a linear regression line between the x-ray image densities of the plurality of reference bodies and the corresponding bone densities.  The Examiner respectfully disagrees.
In pars.0037 and 0040, Hangartner states that the relationship between the x-ray image density of the plurality of reference bodies and the corresponding bone densities (expressed in equivalent copper thickness) is ostensibly known.  However, the relationship is amended based on the results of the calibration (linear regression) of the x-ray image density values and the known thicknesses of the copper steps.  Paragraph 0041 further states that the full algorithm establishes the correlation between x-ray image densities and corresponding bone density, expressed in equivalent copper thicknesses, based on extensive calibration of images taken with the plurality of reference bodies.
For at least this reason, Applicants’ arguments are not persuasive.
Applicants’ arguments with respect to claims 5 and 11 have been fully considered but they are not persuasive.  Applicants argue that the marker of Lee does not initiate the reading of the plurality of reference bodies.  The Examiner respectfully disagrees.
First, the Examiner wishes to point out that the distinction that Applicants’ are attempting to make isn’t clear.  The marker, the housing, and the reference bodies are all in the x-ray image, and thus all three elements appear simultaneously in the image.  As such, all are “read” by the imaging system due to their x-ray attenuation properties.
As such, it is the Examiner’s position that the alignment marker of Lee “starts” detection of the reference body by determining the alignment of the system, and executing the necessary corrections to the image, prior to the image analysis which correlates the x-ray image density of the reference bodies to bone density.
For at least this reason, Applicants’ arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the prior art previously made of record routinely calibrates the x-ray image density to the reference objects prior to assigning bone densities to various regions of the image.  The reference bodies are typically evenly-stepped steps or linear wedges, either of which provide calibrated linear regressions between x-ray image density and bone density.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884